Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a radiographic image detection device compromising, among other components as defined by independent claims and 1 and 20, a processor that controls the signal processing circuit such that the power supplied to charge amplifier during image reading operation is normal while driving at least one of the part of the charge amplifier in a low power state so that the power lower than normal power but greater than 0.  Independent claim 1 defines a system with this particular novelty. Independent defines a method for a system that operates in this novel concept. Dependent claims 2-19 are allowable for depending on Independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwakiri et al. (US 2020/0145592 A1) teaches a control unit that is designed to reduce power consumption by switches the power supply state of at least one of a plurality of AD converters between a first state per unit time being less than that in the image reading operation. Unlike the claimed invention, Iwakiri is focusing on controlling the power supplied to the AD converters whereas the claimed invention is focusing on controlling the power supplied to the charge amplifiers. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884